Citation Nr: 1143347	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1970, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In March 2011, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of that hearing is associated with the claims files.  This case was before the Board in April 2011 when it was remanded for additional development.


FINDING OF FACT

Hepatitis C was not present during service and is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was provided all required notice in a letter mailed in March 2008, prior to the initial adjudication of the claim.  In addition, the Veteran's service treatment records (STRs) and all available, pertinent post service medical records pertinent to the claim have been obtained.  The Veteran has also been afforded an appropriate VA examination to determine the etiology of the Veteran's claim.  Although the examiner was unable to provide an opinion concerning whether the Veteran's hepatitis C was acquired during service without resorting to speculation, the examiner properly explained why such an opinion would require speculation.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's DD Form 214 notes that he had 5 months and 26 days of foreign service and was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  His service treatment records (STRs), including a January 1970 separation examination report, do not note any history of drug use or a diagnosis of hepatitis C, liver abnormalities, or blood abnormalities.  A December 1968 STR notes that the Veteran was seen with complaints of a tender right testicle; impression was epididymitis.

A Marriage License notes that the Veteran was married in February 1971; the Veteran reported that he divorced in June 1974. 

VA treatment records dated in 2008 note the Veteran's medical history of hepatitis C, status post-interferon prescription and a history of intravenous drug use more than 15-20 years ago.  In a December 2008 statement, Dr. GB noted that a formal diagnosis of hepatitis was made in March 2000.  She opined that "it is possible" that the Veteran's hepatitis infection "actually occurred decades earlier and possible during his military service." 

During an October 2009 DRO hearing, the Veteran reported that he "snorted" a "white powder" (heroin) to calm his nerves in Vietnam.  He reported that he continued to use heroin for two years after service, using a "good amount" each day, until his wife insisted that he quit.  During a March 2011 hearing before the Board, the Veteran stated that he used heroin six times in service to calm himself down but did not use drugs after service.  He also reported that he had sex with prostitutes on two occasions during his time in service.

A June 2011 VA examination report notes the Veteran's report that he first used IV drugs during his military service.  He reportedly used them four to six times in service, and then for approximately two years after service, about two or three times per month.  He denied using IV drugs since the early 1970's.  The Veteran also reported that he had three or four unprotected sexual encounters with prostitutes in service and a single unprotected sexual encounter with a hitchhiker after service.  He also reported intranasal cocaine use on 12 occasions after service.  After reviewing the claims file, the examiner stated:

The veteran had risk factors both during and post military service that are associated with contracting hepatitis C.  It is not possible to say without resorting to speculation when in the course of these events infection occurred (ie [sic] during or after military service).

In regards to the 2008 note from Dr. GB stating that it is possible his hepatitis C infection occurred during military service-I am the same author of that letter.  My current opinion is the same.  Given that he did have risk factors in the military it is possible infection occurred there.  He additionally has risk factors post military service and as such it is not possible to determine at which time infection occurred.

In the Board's opinion, the preponderance of the evidence is against the claim.  The evidence shows that the Veteran's risk factors included not only several occasions of unprotected, high-risk sex during service (with STRs noting the apparent presence of a sexually transmitted disease on at least one instance during service), but also one occasion of unprotected sex after service and drug use both during and after service.  By the Veteran's own account, he used IV drugs four to six times in service and 24 to 36 times after service (two or three times a month for two years).  Although a VA physician stated in December 2008 that it was possible that the Veteran's hepatitis C was acquired in service, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, following a review of the claims files and an examination of the Veteran in June 2011, the same VA physician indicated that she could not state without resorting to speculation whether the infection begin in or after service.  She properly explained why such an opinion would require speculation.  In fact, there is no medical opinion specifically linking the Veteran's hepatitis C to his active service.

The Board has also considered the Veteran's statements in support of this claim.  The Board acknowledges that the Veteran is competent to describe his risk factors, such as engaging in unprotected sex and using IV drugs.  In addition, for purposes of this decision, the Board has no reason to find that the Veteran is not credible.  However, whether the Veteran's hepatitis C is etiologically related to his active service is a medical question that the Veteran is not competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, there is no medical evidence showing that there is a 50 percent or better probability that the Veteran's hepatitis C is etiologically related to his active service.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


